Case 3:18-cv-00151-RGJ-CHL Document 408 Filed 01/21/20 Page 1 of 1 PageID #: 9870




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                       LOUISVILLE DIVISION
                                            Electronically Filed

  B.L., et al.                                    )                    Case No. 3:18-CV-000151-RGJ
                                                  )
           Plaintiffs                             )                                        Senior
  Action
                                                  )                                   Consolidated with:
  v.                                              )
                                                  )                    Case   No.   3:18-CV-000152-RGJ
  BRADLEY SCHUHMANN, et al.                       )                    Case   No.   3:18-CV-000153-RGJ
                                                  )                    Case   No.   3:18-CV-000157-RGJ
           Defendants                             )                    Case   No.   3:18-CV-000158-RGJ
                                                  )                    Case   No.   3:18-CV-000176-RGJ
                                                  )                    Case   No.   3:18-CV-000306-RGJ

   FIFTH AMENDED NOTICE TO TAKE VIDEOTAPED AND TRANSCRIBED DEPOSITION

           Please take notice that the undersigned will, on Tuesday, February 4, 2020 at the hour

  of 10:00 a.m., in the offices of Kentuckiana Reporters located at 730 W. Main Street,

  Suite 101, Louisville, KY, proceed to take the videotaped and transcribed deposition of

  Plaintiff, B.L., said deposition shall be used in accordance with the Federal Rules of Civil

  Procedure.

           It is hereby certified that on the 21st day of January 2020, a true and correct copy of the

  foregoing was electronically filed with the Clerk of the Court by using the CM/ECF system which

  will send a notice of electronic filing to all counsel of record.

                                                          Respectfully Submitted,

                                                          /s/ Lee E. Sitlinger
                                                          LEE E. SITLINGER
                                                          KELLY M. ROWAN
                                                          SITLINGER & THEILER
                                                          320 Whittington Parkway, Suite 304
                                                          Louisville, KY 40222
                                                          lsitlinger@sitlingerlaw.com
                                                          krowan@sitlingerlaw.com
                                                          Counsel for Defendant, Curtis Flaherty
